                                              Entered on Docket
                                              April 28, 2021
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1 LAW OFFICE OF WILLIAM J. HEALY
   WILLIAM J. HEALY, #146158
 2 748 Holbrook Pl            The following constitutes the order of the Court.
   Sunnyvale, CA 94087        Signed: April 28, 2021
 3 Telephone: (408) 373-4680
 4 ATTORNEYS FOR
   Ron Ice, Successor to
 5 George Earl Weisel and Angelina Cecilia Weisel (“Debtors”)
                                              ______________________________________________
 6                                            Stephen L. Johnson
                                              U.S. Bankruptcy Judge
 7
 8                            UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                         (San Jose Division)
11   In re:                                        )   Case No. 09-56955
                                                   )
12   George Earl Weisel and Angelina               )           CHAPTER 13
     Cecilia Weisel,                               )
13                                                 )   ORDER GRANTING EX PARTE
                                                   )   APPLICATION TO REOPEN
14                         Debtors.                )   CHAPTER 13 CASE
                                                   )   PURSUANT TO 11 U.S.C. §350 AND
15                                                 )   FRBP 5010
                                                   )
16
              The Court, having read and considered the EX PARTE APPLICATION TO REOPEN
17
     CHAPTER 13 CASE PURSUANT TO 11 U.S.C. §350 and Federal Rules of Bankruptcy
18
     Procedure (“FRBP) 5010 (“Application”) of Ron Ice (“Applicant” or “Movant”), Successor
19
     to George Earl Weisel and Angelina Cecilia Weisel (“Debtors”), and having found good
20
     cause, does hereby grant the Application and therefore
21
              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that:
22
              1. The Application is granted; and
23
              2. Debtors’ Chapter 13 Bankruptcy Case is reopened pursuant to 11 U.S.C. 350 (b) so
24
     Applicant, as successor to the Debtors (now deceased), may move this court for a Final Order
25
     On Valuation of Collateral Under §506 and FRBP 3012 and file an adversary proceeding for
26
     violations of 11 U.S.C. 524 (a), violations of 11 U.S.C. 506, 1322(b)(2), and 1327, et al as
27
     indicated in the Application.
28
                                           ***End of Order***


Case: 09-56955      Doc# 59    Filed: 04/28/21     Page -1- 04/28/21 15:32:04
                                                   Entered:                     Page 1 of 2
 1                                   COURT SERVICE LIST
 2
     All ECF Recipients
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case: 09-56955    Doc# 59   Filed: 04/28/21   Page -2- 04/28/21 15:32:04
                                              Entered:                     Page 2 of 2
